 

P.O. BOX 9500
WILKES-BARRE, PA 18773-9500

DEE L SHISHIDO

31707 W. LAKE KETCHU

M ROAD

STANWOOD WA 98292-9709

 

 

DEE, your student loan payment | is 30 or more 5 days past a “Ascoiint umber

| due—make your payment or contact us right away. 91-1
We haven! 't fecelved | your payment that was. ue ‘on 08/07/20, _ Pate

 

  

Late payiments, missed payments, i cofault on your account: may be reflected In-your credit

 

 

report,

So ne Manage: our account oniine
Your outstanding bayment — a Navien.com .
Payment Past Due $150.18 | a - Contact us

po. . 888-272-5543
See the’ last page.for a breadown, of the loans in this payment.
Monday ~ Thursday,

 

_ Ways-you can pay — a Same~9 pm
- onan The fastest way" to make'a payment is:by visiting Navient.com. With our mobile site, Friday, 8 a.m. -5 p.m:.and
it's easy to pay on-Your siiartohone, too, , . Saturday 8am, ~12/p:m.
By. phone! Call us at'888-272-5643, _ Eastern
By mail: Send checks ot motley orders to Navient, P.O. Box 9533, Wilkes-Barre; PA 18773- od
9533, Please include your: aeount nursber on the. check or money order. ee : “Avold late’ paymants: Once you
a : rn Co, bring youraccount up to-date,.
‘Let us kiow ff you can't. niake a payment: : aa signing. up: for Auto Pay could
oo TE taking a payment'now isn't an-dption far you, please. read the enclosed document to: (earn: - lower your Interest rate, To: check
__mOfe-about repayment options or. call us immediately to talk about your financial situeition. We : ‘benefit it eligibility and enroll, log in:
“may bé able to.feduée your Monthly Payments through an income-Driven Repayment (IDR), ~ to your Navient.com account and
plan or leinpotarily postparie, your payments = your payinent could be as low as $0 per month change your payment. Settings.

with: qualifying | income. ari loans,

eter ete Saga ttt ta tne to

Pon Deri nae atbee tan et nt tee cn mena me Fat cee cots Rent St mg a ER pe oft

    

Seep eee

We're hare tohélp
We know financial challenges can.come up unexpectedly, atid we want to. help you get on

‘track with your repayment schedule: If you have any questions, visit.Us online or give tis a
call,

way

“Para.comunicarse en Espatiol ec coh ‘Atencion al Cliente’, a
lame gratis al (888) 272-5843, y marque el numéro cotregpondiénte.

Case 15-15924MLB Doc 70-12 Filec 12/29/20) nt OOO ae ae ee |
Important disclosure(s)

Debt collection attempt |
This:ig an attempt tocollect @ debt and any information obtained will be used for that purpose.

Credit bureau reporting oe |
We may report Information about your account to-credit bureaus, Late payménts, missed payments, or default on your account may be

reflected in your credit report.

Student Loaiy Ombudsman Oo - — a
For Federal loans only: The Student Loan Ombudsman assists borrowers who have tried tirisuccessfully to resolve a problem. through
Customer service offices. You can writé to thé U.S. Department of Education, FSA Ombudsman, P.O,-Box 1843, Monticello, KY 42633,

Electronic check conversion . . .
When you provide a check.as payment, you authorize us either to tise information from your check to make.a oné-titne electronic fund
transfer from your account of to procéss’the payment.as a check transaction. When, we use:information from your check:fo make. an
electronic fund transfer, funds may be withdrawn from your account as-sdon-as the Samie day we recelve your payment, and you will not

_ receive your check back frorii your financial institution,

cous DISPULED SUIS. 2 en nae crag nramrennenen . tes saeantpennytaniap ane pyar nin) rae nage
Payments pursuant to @ disputed sum or balance and/or regarding which you dertiand complete or partial satisfaétion for aloan must” =”

be sent to: Navient, P.O. Box 3800, Wilkes-Barre, PA 18773-3800, with a déscription of the-alleged disputé-and the remedy sought;
As provided If. the underlying loan agreements, we reserve the right to accept the payment and deny the réquasied rellef whether or
not.we: return orréfund such payments. oe

-. Loan. information»

 
        

 

 

 

06/2007 8 5,835:00 $1,554.38 8500 | PLUSLOAN
02/27/08 _ $5,963.00 81,065.35. 8.500 | PLUSLOAN

Case 15-15924-MLB ‘Doc 70-12’ Filed 11/29/20 Ent. 11/29/20 18:36:39 Pg. 2 of 2
